Citation Nr: 0003174
Decision Date: 02/08/00	Archive Date: 09/08/00

DOCKET NO. 99-02 846               DATE FEB 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Sioux Falls, South Dakota

THE ISSUES

1. Entitlement to service connection for coronary artery disease
with hypertension as secondary to the service-connected disability
of nicotine dependence.

2. Entitlement to service connection for emphysema as secondary to
the service-connected disability of nicotine dependence.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a rating decision dated in November 1998 by the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux
Falls, South Dakota.

The issue of entitlement to service connection for emphysema as
secondary to the service-connected disability of nicotine
dependence is addressed in the REMAND portion of this action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained.

2. The claim for service connection for coronary artery disease
with hypertension as secondary to the service-connected disability
of nicotine dependence is plausible.

CONCLUSION OF LAW

The claim for service connection for coronary artery disease with
hypertension as secondary to the service-connected disability of
nicotine dependence is well grounded. 38 U.S.C.A. 5107(a) (West
1991).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a claim
is whether the veteran has presented evidence of a well-grounded
claim. See 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App.
78, 81 (1991). A well-grounded claim is a plausible claim that is
meritorious on its own or capable of substantiation. See Murphy, 1
Vet. App. at 81. An allegation of a disorder that is service
connected is not sufficient; the veteran must submit medical
evidence in support of a claim that would "justify a belief by a
fair and impartial individual that the claim is plausible." See 38
U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
The quality and quantity of evidence required to meet this
statutory burden of necessity will depend upon the issue presented
by the claim. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). If
the veteran has not presented a well-grounded claim, his appeal on
the pertinent issues must fail and there is no duty to assist him
further in the development of the claim. 38 U.S.C.A. 5107(a). See
Epps v. Gober, 126 F.3d 1464 (1997).

In order for a claim for service connection to be well-grounded,
there must be competent evidence of a current disability (a medical
diagnosis); of incurrence or aggravation of a disease or injury in
service (lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A.
1110; 38 C.F.R. 3.303.

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence to the
effect that the claim is plausible or possible is required to
establish a well-grounded claim. Grottveit v. Brown, 5 Vet. App.
91, 93 (1993). Lay assertions of medical causation cannot
constitute evidence to render a claim well-grounded under 38
U.S.C.A. 5107(a); if no cognizable evidence is submitted to support
a claim, the claim cannot be well-grounded. Id.

- 3 -

Service connection may be established for a disability resulting
from personal injury suffered or disease contracted in the line of
duty or for aggravation of a preexisting injury suffered or disease
contracted in the line of duty. 38 U.S.C.A. 1110 (West 1991).
Regulations also provide that service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

A disorder may be service connected if the evidence of record,
regardless of its date, shows that the veteran had a chronic
disorder in service or during an applicable presumptive period, and
that the veteran still has such a disorder. 38 C.F.R. 3.303(b);
Savage v. Gober, 10 Vet. App. 488 (1997). Such evidence must be
medical unless it relates to a disorder that may be competently
demonstrated by lay observation. Savage. If the disorder is not
chronic, it may still be service connected if the disorder is
observed in service or an applicable presumptive period, continuity
of symptomatology is demonstrated thereafter, and competent
evidence relates the present disorder to that symptomatology. Id.

Secondary service connection shall be awarded when a disability "is
proximately due to or the result of a service-connected disease or
injury." 38 C.F.R. 3.310(a) (1998). Additional disability resulting
from the aggravation of a non-service- connected condition by a
service-connected condition is also compensable under 38 C.F.R.
3.310(a). Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7
Vet. App. 439,448 (1995) (en banc). A claim for secondary service
connection must be well grounded, 38 U.S.C. 5107(a); see Proscelle
v. Derwinski, 2 Vet. App. 629, 633 (1992), and thus, supported by
medical nexus evidence, see Velez v. West, 11 Vet. App. 148, 158
(1998); Caluza, supra.

The veteran contends he is entitled to service connection for his
coronary artery disease with hypertension as secondary to his
service-connected nicotine dependence. In a March 1999 report, a VA
examiner opined that the veteran had atherosclerotic coronary
vascular disease, more likely than not due to the veteran's genetic
background and long-standing history of essential hypertension.
However,

- 4 -

he did not address the issue of whether the veteran's nicotine
dependence was an aggravating factor in the veteran's
atherosclerotic coronary artery disease.

VA records of treatment dated in April 1991 reflect that,part of
the treatment plan for the veteran's heart disease was to stop
smoking. During a VA examination in June 1991, it was noted that
the veteran's medical therapy for ongoing atherosclerotic disease
included smoking cessation.

The record reflects that the veteran's smoking cessation was
unsuccessful. In the Board's view, the above-discussed medical
evidence gives rise to the inescapable inference that the veteran's
smoking was perceived by his treating physicians to be, at a
minimum, an aggravating factor for his heart disease. Thus, there
is a current disability (coronary artery disease with
hypertension), an inservice incurrence of a now service-connected
disease (nicotine dependence), and medical "nexus" evidence, as
described above, of a link between the coronary artery disease with
hypertension and the veteran's nicotine dependence. Accordingly,
the Board finds that the claim for service connection for coronary
artery disease with hypertension is well grounded. Caluza; Allen.

ORDER

The claim for service connection for coronary artery disease with
hypertension is well grounded. Appropriate further development of
the claim is directed as set forth in the REMAND portion of this
action.

REMAND

First, with respect to the veteran's well-grounded claim for
service connection for coronary artery disease with hypertension as
secondary to service-connected nicotine dependence, the VA has the
duty to assist the veteran in the development of facts pertinent to
his claim. 38 U.S.C.A. 5107(a). The United States Court of Veterans
Appeals has held that the duty to assist the veteran includes
obtaining

5 -

medical records and medical examinations where indicated by the
facts and circumstances of an individual case. Littke v. Derwinski,
1 Vet. App. 90 (1990).

Secondly, on July 22, 1998, the President signed into law a new
provision, codified at 38 U.S.C.A. 1103, essentially barring
service connection on the basis that a disease or injury is
attributable to the use of tobacco products by the veteran during
the veteran's service. This provision only applies to claims filed
after June 9, 1998.

In March 1998, the veteran submitted a claim for "nicotine
addiction and any secondary conditions including coronary heart
disease." On March 1, 1999, a VA examiner diagnosed the veteran as
having emphysema, as secondary to nicotine dependence which arose
in service. In a rating decision dated on March 26, 1999, the RO
denied the claim for service connection for emphysema as secondary
to the service-connected disability of nicotine dependence on the
ground that the earliest date of claim supported by the record was
March 1, 1999, the date of the above- discussed VA examination. The
RO received a notice of disagreement with this determination in
April 1999.

The United States Court of Appeals, Federal Circuit, has held that
"a newly diagnosed disorder, whether or not medically related to a
previously diagnosed disorder, can not be the same claim when it
has not been previously considered." Ephraim v. Brown, 83 F.3d 399,
401 (Fed. Cir. 1996). The Federal Circuit elaborated that a claim
that could not have been adjudicated prior to the original notice
of disagreement (submitted in January 1999 in the present case),
because all or a significant element of that claim had not yet been
diagnosed, is a new claim. Ephraim, 83 F.3d 399,402 (emphasis
added).

As noted above, the veteran submitted an April 1999 notice of
disagreement with the March 26, 1999 RO decision denying the
veteran's March 1, 1999, claim for service connection for emphysema
as secondary to service-connected nicotine dependence, but no
statement of the case has been issued on this matter. In light of
the present procedural posture of this issue, the Board is
obligated to remand the issue for proper development, to include
issuance of a statement of the case. Manlincon v. West, 12 Vet.
App. 238, 240-241 (1999).

6 -

On the basis of the above and pursuant to 38 C.F.R. 19.9, the Board
determines that further development of the evidence and correction
of procedural defects are essential for a proper appellate decision
and, therefore, remands the matter to the RO for the following
action:

1. The RO should ask the veteran to provide the names, addresses,
and approximate dates of treatment of all health care providers, VA
or private, who have evaluated or treated him for his heart-related
disability since July 1999. Securing any necessary authorizations,
the RO should request copies of all indicated records which have
not been previously obtained by the RO and associate them with the
claims folder.

2. The veteran should be issued a statement of the case with
respect to the RO denial of the claim for service connection for
emphysema as secondary to the service- connected disability of
nicotine dependence.

3. After the aforementioned development in paragraph (1) has been
completed, the veteran should be scheduled for a special VA
cardiovascular examination to ascertain whether the veteran's
nicotine dependence is a causative or aggravating factor in his
heart disease. The cardiologist must state whether it is as likely
as not that the veteran's nicotine dependence (and resultant
continued smoking) has caused or aggravated the veteran's
atherosclerotic coronary vascular disease, hypertension, or other
heart conditions. A rationale should be provided for each medical
opinion offered.

The claimsfolder and a separate copy of this remand must be made
available to the examiner for review prior

- 7 -

to the examination. It should be indicated by the examiner whether
the claims folder was reviewed. Prior to the examination, the RO
must inform the veteran, in writing, of all consequences of his
failure to report for the examination in order that he may make an
informed decision regarding his participation in said examination.

4. Thereafter, the RO should undertake any additional development
indicated by the record, and readjudicate, in light of the
additional evidence and Allen, the issues on appeal.

If the benefits sought on appeal are denied, then the appellant and
his representative should be provided a supplemental statement of
the case which reflects RO consideration of all additional
evidence, and the opportunity to respond. Thereafter, the case
should be returned to the Board for further appellate review. The
purpose of this REMAND is to obtain additional evidence and ensure
that the veteran is afforded all due process of law. The Board
intimates no opinion, either factual or legal, as to the ultimate
conclusion warranted in this case. No action is required by the
veteran until contacted by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

- 8 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

9 -



